Citation Nr: 9900088	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  97-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1948 to 
January 1952.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he is entitled to service 
connection for asbestosis.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for asbestosis.


FINDINGS OF FACT

1.  The appellants claim that he has asbestosis as a result 
of exposure to asbestos during military service is plausible, 
and the RO has obtained sufficient evidence for an equitable 
disposition of this claim.

2.  The balance of the medical evidence does not establish 
that the appellant has asbestosis. 

3.  Asbestosis was not incurred in or aggravated by service.



CONCLUSIONS OF LAW

1.  The appellant has presented a well-grounded claim for 
service connection for asbestosis, and VA has satisfied its 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.326(a) (1998).

2.  The appellant is not entitled to service connection for 
lung disease, claimed as asbestosis.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellants service medical records show no objective 
findings regarding asbestosis.  An X-ray examination of his 
chest, conducted as part of his January 1952 separation 
examination, was negative.  His notice of separation shows 
that his occupation during service was boiler technician.  He 
served primarily on one ship.

In a June 6, 1996 letter, K.J. Shah, M.D., noted that he had 
evaluated the appellant due to possible asbestosis.  He 
stated that the appellant was a non-smoker, who had worked in 
the Navy for four years and for Goodyear for about 32 years.  
The appellant gave a history of dyspnea upon exertion and had 
a history of coughing and mild interstitial wheezing.  An 
examination of his chest revealed few bi-basilar fine rales.

Pulmonary function tests were conducted on June 7, 1996.  
There was mild restriction.  No evidence of significant 
obstruction was found.

On June 14, 1996, Dr. Shah examined the appellant again.  The 
appellant complained of a dry cough and dyspnea on exertion.  
Dr. Shah noted that the appellant had chest rales and was 
mildly obese.  He diagnosed pulmonary asbestosis 
(interstitial lung disease) and chronic obstructive pulmonary 
disease [COPD].

At an August 1996 VA examination, the appellant complained of 
occasional shortness of breath.  He had no chest pain and no 
palpitation.  He stated that he occasionally woke up coughing 
badly with some expectorations.  He said that, although he 
did not have heartburn, he did have an acid stomach with 
some regurgitation.

Physical examination of the appellant was negative except for 
some prolonged expiration and minimal wheezes and rales in 
both lungs.  The examiner found no active malignant process.  
The appellants lungs showed chronic obstructive pulmonary 
disease.

The examiner diagnosed chronic obstructive pulmonary disease 
and questionable asbestosis.  An X-ray examination of the 
appellants chest was unremarkable.

At a December 17, 1997 VA examination, the appellant reported 
that he had worked in the boiler room of a destroyer from 
1948 to 1952.  He explained that, after leaving the service, 
he had worked for Goodyear Tire Company.  he complained of 
dyspnea on extreme exertion such as walking uphill or walking 
rapidly.  He stated that he did not have to stop to rest.  He 
had no severe cough and no other presenting symptoms or 
complaints.

His lung fields were clear to auscultation.  His breath 
sounds were normal bilaterally.  No evidence of pulmonary 
hypertension, right ventricular failure, cor pulmonale, or 
cardiovascular symptoms was found.  There was no evidence of 
pulmonary embolism, respiratory failure, chronic pulmonary 
thromboembolism, ankylosing spondylitis, or residual 
malignancy.

The diagnoses were moderate chronic obstructive pulmonary 
disease, history of asbestos exposure, and unconfirmed 
asbestosis.  The examiner noted that the 1996 chest X-ray 
report did not note any abnormalities of the lungs except 
some linear fibrosis and that pulmonary function tests showed 
some moderate impairment.  The examiner added that the 1996 
X-ray report did not mention the condition of the pleura and 
the mediastinum.  The examiner stated that more definitive 
tests were being ordered for further evaluation of possible 
asbestosis.

A December 17, 1997 X-ray examination of the appellants 
chest was normal.  

Pulmonary function tests, conducted on December 20, 1997, 
revealed no obstruction or restriction and normal diffusion.

A December 22, 1997 computed tomography [CT] examination of 
the appellants thorax revealed some atherosclerosis of the 
aortic arch.  The lungs were clear with no evidence of 
pleural effusion or pleural plaque.  No lymphadenopathy was 
seen in the chest.  There was no evidence of interstitial 
lung disease.  The diagnoses were aortic arch atherosclerosis 
and no evidence of interstitial lung disease.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).

A person seeking benefits under a program administered by the 
Secretary must submit a claim that is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for direct 
service connection requires three elements to be well 
grounded.  First, there must be competent (medical) evidence 
of a current disability.  Second, there must be competent 
(lay or medical) evidence of incurrence or aggravation of 
disease or injury during active service.  Third, there must 
be competent (medical) evidence of a nexus between the 
inservice disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table).

The appellant has presented credible evidence of exposure to 
asbestos during service.  He has presented medical evidence 
containing a diagnosis of asbestosis, which was based on the 
history of exposure to asbestos during service.  Assuming the 
credibility of this evidence, the claim must be said to be 
plausible, and therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical records have been obtained and 
examinations provided.  There is no indication of additional 
relevant evidence that would be needed to evaluate the claim 
fairly.  

There is no statute specifically dealing with asbestos and 
service-connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases, 
which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter M21-1).

VA must analyze the appellants claim of entitlement to 
service connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.  Some of the 
major occupations involving asbestos exposure include work in 
shipyards.  M21-1, Part VI, 7.21(b)(1), p. 7-IV-3 (January 
31, 1997).  There is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b)(2), p. 
7-IV-3 (January 31, 1997).  It is a fact that many U.S. Navy 
veterans during World War II were exposed to chrysotile 
products, as well as amosite and crocidolite, since these 
varieties of African asbestos were used extensively in 
military ship construction.  Id.

With asbestos-related claims, it must be determined whether 
the claim-development procedures applicable to such claims 
have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-
125 (1997) (while holding that the veterans claim had been 
properly developed and adjudicated, the court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the ROs compliance with the 
Circulars claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  In this 
case, the record shows that the RO complied with these 
procedures.

VA has satisfied its duty to assist.

The appellants contentions regarding exposure to asbestos 
during service are plausible.  Furthermore, his service 
records indicate that he served on board a vessel and that 
his main occupation was boiler technician.  There is no 
evidence contradicting the appellants assertions of 
exposure, and his assertions are consistent with his service 
occupation and duty.  Based on this evidence, exposure to 
asbestos during service is established.  See McGinty v. 
Brown, 4 Vet. App. 428 (1993) (The court held that the 
veterans testimony as to the cause of his disease was not 
competent evidence of causation because the determination of 
the cause of a disease is a medical matter but that the 
veteran was competent to testify as to the facts of his 
asbestos exposure, i.e., wearing asbestos gloves while 
performing his duties as a hot caseman in the Navy.).

As to the remainder of the elements of the appellants claim, 
the record includes some medical evidence supporting a 
diagnosis of asbestosis.  It also includes medical evidence 
that is not favorable to his claim.  Therefore, the evidence 
must be assessed, including an analysis of the credibility 
and probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellants claim consists of Dr. 
Shahs diagnosis of asbestosis in June 1996.  Evidence not 
favorable to his claim includes the August 1996 and December 
1997 VA examinations.  The preponderance of the evidence is 
against the claim for service connection for asbestosis 
because the medical evidence unfavorable to his claim is more 
persuasive and of greater weight than the favorable medical 
evidence.

Dr. Shahs diagnosis of pulmonary asbestosis relied 
apparently upon the appellants exposure to asbestosis; the 
appellants history of dyspnea upon exertion, coughing, and 
mild interstitial wheezing; his own observation of chest 
rales; and the mild restriction noted by the June 1996 
pulmonary function tests.

In contrast, the August 1996 VA examination, which questioned 
the diagnosis of asbestosis, included a chest X-ray 
examination, which was unremarkable, as well as a physical 
examination.

The December 1997 VA examination was the most thorough of the 
three examinations.  The examiner noted the deficiencies in 
the 1996 VA examination and ordered more tests.  An X-ray 
examination, pulmonary function tests, and a CT examination 
revealed no evidence of interstitial lung disease, including 
asbestosis.

The evidence against the appellants claim is more probative 
and of greater weight and, based on this evidence, it is 
found as fact that the appellant does not have asbestosis as 
a result of his military service.  Accordingly, for the 
reasons and bases given above, the preponderance of the 
evidence is against the claim for service connection for 
asbestosis, and the appellant is not entitled to the 
application of the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).


						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for asbestosis is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
